Exhibit 10.1

 

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”), dated as of September 2, 2015, between
the undersigned shareholders (the “Shareholders”) of Alteva, Inc., a New York
corporation (the “Company”), and MBS Holdings, Inc., a Delaware corporation
(“Parent”).

 

WHEREAS, concurrently with or following the execution of this Agreement, the
Company, Parent and Arrow Merger Subsidiary, Inc., a New York corporation and
wholly owned subsidiary of Parent (“Merger Sub”), have entered, or will enter,
into an Agreement and Plan of Merger (as the same may be amended from time to
time, the “Merger Agreement”), providing for, among other things, the merger
(the “Merger”) of Merger Sub and the Company pursuant to the terms and
conditions of the Merger Agreement.  Capitalized terms used and not defined
herein shall have the respective meanings ascribed to them in the Merger
Agreement;

 

WHEREAS, each Shareholder is the record and “beneficial owner” (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended,
which meaning will apply for all purposes of this Agreement whenever the term
“beneficial owner,” “beneficial ownership” or “own beneficially” is used) of
common shares, par value $0.01 per share, of the Company (“Company Common
Stock”) set forth next to such Shareholder’s name on Schedule A hereto (the
“Original Shares”; the Original Shares and any additional Company Common Stock
or other voting securities of the Company of which such Shareholder acquires
record and beneficial ownership after the date hereof, including, without
limitation, by purchase, as a result of a stock dividend, stock split,
recapitalization, combination, reclassification, exchange or change of such
shares, or upon exercise or conversion of any securities, the “Shares”);

 

WHEREAS, as a condition to the willingness of Parent and Merger Sub to enter
into the Merger Agreement and to proceed with the transactions contemplated
thereby, Parent and Merger Sub have required that each Shareholder execute and
deliver this Agreement; and

 

WHEREAS, each Shareholder acknowledges that Parent and Merger Sub are entering
into the Merger Agreement in reliance on the representations, warranties,
covenants and other agreements of the Shareholders set forth in this Agreement
and would not enter into the Merger Agreement if the Shareholders did not enter
into this Agreement.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                                      Representations of the Shareholders. 
Each Shareholder, severally and not jointly, represents and warrants to Parent
that:

 

(a)                                 Except with respect to any Shares that are
subject to Liens pursuant to a restricted stock award or similar agreement with
the Company, (i) such Shareholder owns beneficially all of the Shares free and
clear of all Liens, and (ii) except pursuant hereto, there are no options,
warrants or other rights, agreements, arrangements or commitments of any
character to which such Shareholder is a party relating to the pledge,
disposition or voting of any of the Original

 

--------------------------------------------------------------------------------


 

Shares and there are no voting trusts or voting agreements with respect to the
Shares.  Such Shareholder has not granted any proxy or power of attorney that is
still in effect with respect to any Shares, except as contemplated by this
Agreement.

 

(b)                                 Such Shareholder does not beneficially own
any Common Shares other than (i) the Shares and (ii) any options, warrants or
other rights to acquire any additional Common Shares or any security exercisable
for or convertible into Common Shares, set forth on Schedule A (collectively,
“Options”).

 

(c)                                  Such Shareholder has full legal capacity to
enter into, execute and deliver this Agreement and to perform fully such
Shareholder’s obligations hereunder (including the proxy described in
Section 2(b) below). This Agreement has been duly and validly executed and
delivered by such Shareholder and constitutes the legal, valid and binding
obligation of such Shareholder, enforceable against such Shareholder in
accordance with its terms.

 

(d)                                 None of the execution and delivery of this
Agreement by such Shareholder, the consummation by such Shareholder of the
transactions contemplated hereby or compliance by such Shareholder with any of
the provisions hereof will conflict with or result in a breach, constitute a
default (with or without notice of lapse of time or both) under any provision
of, give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on any property or asset of
such Shareholder under, any trust agreement, loan or credit agreement, note,
bond, mortgage, indenture, lease or other agreement, instrument or Law
applicable to such Shareholder or to such Shareholder’s property or assets.

 

(e)                                  No consent, approval or authorization of,
or designation, declaration or filing with, any Governmental Entity or other
Person on the part of such Shareholder is required in connection with the valid
execution and delivery of this Agreement.

 

(f)                                   There is no action, suit, investigation,
complaint or other proceeding pending or threatened against such Shareholder
that restricts or prohibits (or, if successful, would restrict or prohibit) the
exercise by Parent of its rights under this Agreement or the performance by any
party of its obligations under this Agreement.

 

(g)                                  Such Shareholder understands and
acknowledges that Parent and Merger Sub are entering into the Merger Agreement
in reliance upon such Shareholder’s execution and delivery of this Agreement and
the representations, warranties, covenants and other agreements of such
Shareholder contained herein.

 

2

--------------------------------------------------------------------------------


 

2.                                      Agreement to Vote Shares; Irrevocable
Proxy.

 

(a)                                 Prior to the Termination Date (as defined
below), each Shareholder irrevocably and unconditionally agrees at any meeting
of the shareholders of the Company (whether annual or special and whether or not
an adjourned or postponed meeting), however called, or in connection with any
action by written consent of the shareholders of the Company, (x) to appear at
such meeting or otherwise cause the Shares to be counted as present at such
meeting for the purpose of establishing a quorum, and to respond to each request
by the Company for written consent, if any, and (y) to vote the Shares, and to
cause any holder of record of Shares to vote (or execute a written consent or
consents if shareholders of the Company are requested to vote their shares
through the execution of an action by written consent in lieu of any such annual
or special meeting of shareholders of the Company): (i) in favor of the Merger
and the Merger Agreement, at every meeting (or in connection with any action by
written consent) of the shareholders of the Company at which such matters are
considered and at every adjournment or postponement thereof; (ii) against
(1) any Takeover Proposal, (2) any action, proposal, transaction or agreement
which would result in a breach of any covenant, representation, warranty,
condition or any other obligation or agreement of the Company under the Merger
Agreement or of such Shareholder under this Agreement, (3) any action, proposal,
transaction or agreement that would impede, interfere with, delay, discourage,
adversely affect or inhibit the timely consummation of the Merger or the
fulfillment of Parent’s, the Company’s or Merger Sub’s conditions under the
Merger Agreement or change in any manner the voting rights of any class of
shares of the Company (including any amendments to the Company’s certificate of
incorporation or by-laws), (4) any proposal for any recapitalization,
reorganization, liquidation, dissolution, amalgamation, merger, sale of assets
or other business combination between the Company and any other Person (other
than the Merger) and (5) any change in the present capitalization or dividend
policy of the Company or any amendment or other change to the Company’s
certificate of incorporation or by-laws.

 

(b)                                 EACH SHAREHOLDER HEREBY GRANTS TO, AND
APPOINTS, PARENT AND ANY DESIGNEE OF PARENT, AND EACH OF THEM INDIVIDUALLY, SUCH
SHAREHOLDER’S PROXIES AND ATTORNEYS-IN-FACT, WITH FULL POWER OF SUBSTITUTION AND
RESUBSTITUTION, TO VOTE (OR ACT BY WRITTEN CONSENT) DURING THE TERM OF THIS
AGREEMENT WITH RESPECT TO THE SHARES IN ACCORDANCE WITH SECTION 2(a). THIS PROXY
AND POWER OF ATTORNEY IS GIVEN TO SECURE THE PERFORMANCE OF THE DUTIES OF
SHAREHOLDER UNDER THIS AGREEMENT AND IN CONNECTION WITH PARENT AND MERGER SUB’S
AGREEMENT TO CONSUMMATE THE MERGER PURSUANT TO THE MERGER AGREEMENT. 
SHAREHOLDER SHALL TAKE SUCH FURTHER ACTION OR EXECUTE SUCH OTHER INSTRUMENTS AS
MAY BE NECESSARY TO EFFECTUATE THE INTENT OF THIS PROXY. THIS PROXY AND POWER OF
ATTORNEY GRANTED BY SHAREHOLDER SHALL BE IRREVOCABLE DURING THE TERM OF THIS
AGREEMENT, SHALL BE DEEMED TO BE COUPLED WITH AN INTEREST SUFFICIENT IN LAW TO
SUPPORT AN IRREVOCABLE PROXY AND SHALL REVOKE

 

3

--------------------------------------------------------------------------------


 

ANY AND ALL PRIOR PROXIES GRANTED BY SHAREHOLDER WITH RESPECT TO THE SHARES (AND
SUCH SHAREHOLDER REPRESENTS TO THE COMPANY THAT ANY SUCH PROXY IS NOT
IRREVOCABLE). THE POWER OF ATTORNEY GRANTED BY SHAREHOLDER HEREIN IS A DURABLE
POWER OF ATTORNEY AND SHALL SURVIVE THE DISSOLUTION, BANKRUPTCY, DEATH OR
INCAPACITY OF SHAREHOLDER. THE PROXY AND POWER OF ATTORNEY GRANTED HEREUNDER
SHALL TERMINATE UPON THE TERMINATION DATE.  SUCH IRREVOCABLE PROXY IS EXECUTED
AND INTENDED TO BE IRREVOCABLE IN ACCORDANCE WITH THE PROVISISIONS OF
SECTION 609 OF THE NEW YORK BUSINESS CORPORATION LAW.

 

3.                                      No Voting Trusts or Other Arrangement.

 

Each Shareholder covenants and agrees that such Shareholder (a) has not entered
into (to the extent not terminated), and will not enter into at any time prior
to the Termination Date, any voting agreement or voting trust with respect to
any Shares and (b) will not, and will not permit any entity under such
Shareholder’s control to, grant any proxies with respect to the Shares or
subject any of the Shares to any arrangement with respect to the voting of the
Shares prior to the Termination Date other than agreements entered into with
Parent.

 

4.                                      Certain Covenants of Each Shareholder. 
Each Shareholder, for itself (severally and not jointly), hereby covenants and
agrees as follows:

 

(a)                                 Each Shareholder agrees that during the term
of this Agreement, such Shareholder will not: (i) tender into any tender or
exchange offer, (ii) directly or indirectly, transfer, sell, offer, exchange,
assign, pledge or otherwise dispose of, encumber or otherwise subject to a Lien
(“Transfer”) any of the Shares or enter into any contract, option or other
agreement with respect to, or consent to, a Transfer of, any of the Shares or
such Shareholder’s voting or beneficial ownership therein or (iii) knowingly
take any action that would make any representation or warranty of such
Shareholder contained herein untrue or incorrect or have the effect of
preventing or disabling such Shareholder from performing such Shareholder’s
obligations under this Agreement.  Any attempted Transfer of Shares or any
interest therein in violation of this Section 4 shall be null and void. This
Section 4 shall not prohibit a Transfer of the Shares by such Shareholder (A) to
any member of such Shareholder’s immediate family, or to a trust for the benefit
of Shareholder or any member of such Shareholder’s immediate family, or upon the
death of such Shareholder (provided that a Transfer referred to in this clause
(A) shall be permitted only if, as a precondition to such Transfer, the
transferee agrees in a writing, reasonably satisfactory in form and substance to
Parent, to be bound by all of the terms of this Agreement); (B) to the Company
in connection with the payment of taxes with respect to the vesting of (or lapse
of restrictions on) any restricted Common Shares; (C) if such Shareholder is an
officer of the Company, following the Company’s termination (but not the
voluntary resignation) of such officer’s employment with the Company; or
(D) pursuant to a bona fide pledge of, or grant of a security interest in,
Common Shares in connection with any financing arrangements with a financial
institution, including any resulting Transfer of such pledged shares

 

4

--------------------------------------------------------------------------------


 

(or shares in which a security interest has been granted) upon any default and
foreclosure under the indebtedness underlying such pledge or security interest,
so long as the Shareholder retains full voting rights of such pledged shares (or
shares in which a security interest has been granted) prior to such default and
foreclosure.

 

(b)                                 Each Shareholder that is married and whose
Shares constitute community property under applicable Law or otherwise need
spousal consent or approval for this Agreement to be legal, valid and binding
shall use his or her reasonable best efforts to cause this Agreement to be duly
and validly executed and delivered by such Shareholder’s spouse promptly
following the date of this Agreement.

 

5.                                      Additional Shares.  Shareholder agrees
that all new Shares or other voting securities of the Company with respect to
which beneficial ownership is acquired by such Shareholder, including, without
limitation, by purchase, as a result of a stock dividend, stock split,
recapitalization, combination, reclassification, exchange or change of such
shares, or upon exercise or conversion of any securities of the Company, if any,
after the date hereof shall automatically become subject to the terms of this
Agreement and shall constitute Shares for all purposes of this Agreement.

 

6.                                      Termination.  This Agreement shall
terminate upon the earliest to occur of (i) the Effective Time, (ii) the date on
which the Merger Agreement is terminated in accordance with its terms, or
(iii) the termination of this Agreement by written notice from Parent to the
Shareholders (such earliest date being referred to herein as the “Termination
Date”); provided that the provisions set forth in Sections 10, 12(j), and 13
shall survive the termination of this Agreement; provided further that any
liability incurred by any party hereto as a result of a breach of a term or
condition of this Agreement prior to such termination shall survive termination
of this Agreement.

 

7.                                      No Agreement as Director or Officer. 
Each Shareholder makes no agreement or understanding in this Agreement in such
Shareholder’s capacity as a director or officer of the Company or any of its
subsidiaries (if such Shareholder holds such office), and nothing in this
Agreement: (a) will limit or affect any actions or omissions taken by such
Shareholder in such Shareholder’s capacity as such a director or officer,
including in exercising rights under the Merger Agreement, and no such actions
or omissions shall be deemed a breach of this Agreement or (b) will be construed
to prohibit, limit or restrict such Shareholder from exercising such
Shareholder’s fiduciary duties as an officer or director to the Company or its
shareholders.

 

8.                                      Disclosure.  Each Shareholder hereby
authorizes Parent and the Company to publish and disclose in any announcement or
disclosure required by the SEC, including the Proxy Statement, such
Shareholder’s identity and ownership of the Shares and the nature of such
Shareholder’s obligations under this Agreement.

 

5

--------------------------------------------------------------------------------


 

9.                                      Specific Performance.  Each party hereto
acknowledges that it will be impossible to measure in money the damage to the
other party if a party hereto fails to comply with any of the obligations
imposed by this Agreement, that every such obligation is material and that, in
the event of any such failure, the other party will not have an adequate remedy
at law or damages. Accordingly, each party hereto agrees that injunctive relief
or other equitable remedy, in addition to remedies at law or damages, is the
appropriate remedy for any such failure and will not oppose the seeking of such
relief on the basis that the other party has an adequate remedy at law. Each
party hereto agrees that it will not seek, and agrees to waive any requirement
for, the securing or posting of a bond in connection with the other party’s
seeking or obtaining such equitable relief.

 

10.                               Entire Agreement.  This Agreement supersedes
all prior agreements, written or oral, between the parties hereto with respect
to the subject matter hereof and contains the entire agreement between the
parties with respect to the subject matter hereof. This Agreement may not be
amended or supplemented, and no provisions hereof may be modified or waived,
except by an instrument in writing signed by both of the parties hereto. No
waiver of any provisions hereof by either party shall be deemed a waiver of any
other provisions hereof by such party, nor shall any such waiver be deemed a
continuing waiver of any provision hereof by such party.

 

11.                               Notices.

 

All notices, requests, claims, demands, and other communications hereunder shall
be in writing and shall be deemed to have been given (a) when delivered by hand
(with written confirmation of receipt), (b) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested), (c) on
the date sent by facsimile or e-mail of a PDF document (with confirmation of
receipt) if sent during normal business hours of the recipient, and on the next
Business Day if sent after normal business hours of the recipient, or (d) on the
third day after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 11):

 

If to Parent:

 

MBS Holdings, Inc.

880 Montclair Road, Suite 400

Birmingham, Alabama 35213

Telecopy No.: (205) 202-8218

Attention: William J. Fox, III

 

With a copy (which shall not constitute effective notice) to:

 

Bradley Arant Boult Cummings LLP

One Federal Place

1819 Fifth Avenue North

 

6

--------------------------------------------------------------------------------


 

Birmingham, Alabama 35203

Telecopy No.: (205) 488-6602

Attention: Stuart M. Maxey

 

If to a Shareholder, to the address or facsimile number set forth for such
Shareholder on Schedule A.

 

12.                               Miscellaneous.

 

(a)                                 This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York without
giving effect to any choice or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would require or permit the
application of Laws of any jurisdiction other than those of the State of New
York.

 

(b)                                 Each of the parties hereto irrevocably
consents to the exclusive jurisdiction and venue of the state courts of the
State of New York, including state appellate courts within the State of New York
(or, if such state courts of the State of New York decline to accept
jurisdiction over a particular matter, any federal court within the State of New
York) in connection with any matter based upon or arising out of this Agreement
or the matters contemplated herein, agrees that process may be served upon them
in any manner authorized by the laws of the State of New York for such persons
and waives and covenants not to assert or plead any objection which they might
otherwise have to such jurisdiction, venue and such process. Each of the parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court or tribunal other than the aforesaid courts. Each of
the parties hereto hereby irrevocably waives, and agrees not to assert, by way
of motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to this Agreement and the rights and obligations arising hereunder,
or for recognition and enforcement of any judgment in respect of this Agreement
and the rights and obligations arising hereunder (i) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve process in accordance with this Section 12(b),
(ii) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise), and (iii) to the
fullest extent permitted by the applicable Law, any claim that (x) the suit,
action or proceeding in such court is brought in an inconvenient forum, (y) the
venue of such suit, action or proceeding is improper, or (z) this Agreement, or
the subject matter hereof, may not be enforced in or by such courts.

 

(c)                                  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH

 

7

--------------------------------------------------------------------------------


 

PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 12(c).

 

(d)                                 If any term or provision of this Agreement
is invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

(e)                                  This Agreement may be executed in one or
more counterparts (which may be effectively delivered by facsimile or other
electronic means), each of which shall be deemed to be an original but all of
which together shall constitute one and the same instrument.

 

(f)                                   Each party hereto shall execute and
deliver such additional documents as may be necessary or desirable to effect the
transactions contemplated by this Agreement.

 

(g)                                  All Section headings herein are for
convenience of reference only and are not part of this Agreement, and no
construction or reference shall be derived therefrom.

 

(h)                                 The obligations of each Shareholder set
forth in this Agreement shall not be effective or binding upon such Shareholder
until after such time as the Merger Agreement is executed and delivered by the
Company, Parent and Merger Sub, and the parties agree that there is not and has
not been any other agreement, arrangement or understanding between the parties
hereto with respect to the matters set forth herein.

 

(i)                                     No party to this Agreement may assign
any of its rights or obligations under this Agreement without the prior written
consent of the other parties hereto. Any assignment contrary to the provisions
of this Section 12(i) shall be null and void.

 

(j)                                    Each of the parties to this Agreement
acknowledges that it has been represented by counsel in connection with this
Agreement and the transactions contemplated by this

 

8

--------------------------------------------------------------------------------


 

Agreement.  Accordingly, any rule of law or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
drafting party has no application and is expressly waived.

 

(k)                                 Notwithstanding any other provision of this
Agreement to the contrary, Parent acknowledges and agrees that the
representations, warranties, covenants, and other obligations of each
Shareholder under this Agreement are several (and not joint nor joint and
several), and in each case are made by each Shareholder solely with respect to
himself or herself.

 

13.                               D&O Insurance, etc.  Each of the individuals
party hereto is party (in their capacity as a director and/or officer) to an
Indemnification Agreement, dated on or about March 12, 2015 (the
“Indemnification Agreements”). Such individuals acknowledge, agree and confirm
that (a) the purchase of a “tail” policy pursuant to Section 5.04(b) of the
Merger Agreement will satisfy the requirements of the final sentence of
Section 7.11 of each Indemnification Agreement, and (b) from and after the
Effective Time, clause (ii) of the last sentence of Section 7.06 of each
Indemnification Agreement shall be deemed deleted and inapplicable such that
only clause (i) of such sentence shall be operative. Notwithstanding the
foregoing, clause (b) of the preceding sentence shall not apply if (A) prior to
the time of such proposed settlement, the Company has failed or refused to
comply with any of its payment obligations under such Indemnification Agreements
(whether in respect to indemnification, advancement of expenses, or otherwise)
(such failure or refusal, a “Breach”), (B) an Indemnitee (as defined in an
Indemnification Agreement) has provided written notice to Parent (in accordance
with Section 11 hereof) of the Company’s Breach, and (C) the Company has failed
to cure such Breach within 10 days of receipt of the written notice described in
clause (B).

 

SIGNATURE PAGE FOLLOWS

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

MBS HOLDINGS, INC.

 

 

 

 

 

By

/s/

 

Name:

 

Title:

 

 

 

 

 

SHAREHOLDERS

 

 

 

 

 

/s/

 

Kelly C. Bloss, Chairman of the Board and Independent Director

 

 

 

 

 

/s/

 

Jeffrey D. Alario, Independent Director

 

 

 

 

 

/s/

 

Douglas B. Benedict, Independent Director

 

 

 

 

 

/s/

 

Edward J. Morea, Independent Director

 

 

 

 

 

/s/

 

Brian J. Kelley, Director & CEO

 

 

 

 

 

/s/

 

Brian H. Callahan, EVP, CFO, Corporate Secretary & Treasurer

 

 

 

 

 

/s/

 

Maradoqueo Marquez, Jr., EVP & Chief Network Officer

 

 

 

 

 

/s/

 

William K. Birnie, EVP & Chief Marketing Officer

 

--------------------------------------------------------------------------------

 


 

Schedule A

 

Shareholder Name

 

Shares

 

Options

 

Kelly C. Bloss

 

20,003

 

—

 

Jeffrey D. Alario

 

18,876

(a)

—

 

Douglas B. Benedict

 

12,437

(b)

—

 

Edward J. Morea

 

6,812

 

—

 

Brian J. Kelley

 

26,702

 

—

 

Brian H. Callahan

 

40,384

 

20,500

 

Maradoqueo Marquez, Jr.

 

26,244

 

20,409

 

William K. Birnie

 

24,896

 

13,000

 

 

--------------------------------------------------------------------------------

(a)  The amount shown excludes 400 common shares held in a joint account with
Mr. Alario’s spouse.

(b)  The amount shown excludes 400 common shares held by Mr. Benedict’s spouse.

 

Address/fax # for all Shareholders:

 

c/o Alteva, Inc.

400 Market Street, Suite 1100

Philadelphia, Pennsylvania 19106

Fax #: (215) 253-5099

 

Or, with respect to any Shareholder, such other address and/or fax number as
such Shareholder may notify Parent of from time to time by written notice in
accordance with Section 11 hereof.

 

--------------------------------------------------------------------------------

 